Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 13 January 2022 has been entered. Claims 1-22 are now pending in the application.
The replacement sheet for Figures 1 to 4 is acceptable, hence the drawing objection has been withdrawn. Applicants amendments to address the specification/abstract objections are acceptable. The specification objections are withdrawn. 
Applicants amendments to address the claim objections are acceptable. The claim objections are withdrawn.
Amendments to claims 1-2, 4, 8-9, 13-14, 18-19 and 21 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 01 December 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 11 last paragraph that “Ponzio discloses a method for manufacturing a U-shaped hairpin from a continues wire. Other words, "Ponzio" teaches to manufacture a U-shaped hairpin from a straight wire and not to deform an already U-shaped hairpin. In "Ponzio", after manufacturing the U-shaped hairpin a further deformation of the hairpin is not possible.” Examiner agrees . 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first clamping device is designed to apply a force from at least two opposite sides to the first limb directly, so that the first limb is fixed in space, first paragraph Page 12, a clamping process requires a force to be applied directly to the second limb, second and third paragraphs Page 13, and last paragraph Page 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

In addition, applicant argues in second paragraph, Page 12 that “[O]n the one hand this means that the first element 23 does not contact the electric conductor 300, nor is it designed to apply a force to the electric conductor 300 from two opposite sides”. Ponzio in fact teaches in Figs. 13 through 17 (see modified Figs. 16-17 Ponzio, below) that, conductor 300 is held by the dispensing member 191. Ponzio para. [0084] states “further situations of movement and engagement of engagement members 112 and 112′ and of the contrast reaction by the surface 192, which can be obtained by combing rotations of first member 23, second member 24, third member 25, fourth member 26 and translations of nozzle 191 in directions T and T′ ” in which it is evident that the bending action of the surface 192 (see Fig. 12) is due to the force excerted on the dispensing nozzle 191 by the members 112 and 112’. Further, para. [0085] and contrast reaction by surface 192 of dispenser 191, to obtain the inclination of angle A, as has been described with reference to FIG. 1.”, in which it is evident that one of ordinary skill in the art of would have thought that a conductor 300 held between the surfaces of 191 applies required pressure or force at a torsion portion 20d (see Fig. 17) because of the bending action at the contrast reaction surface 192. Therefore, due to the rotations of first member 23, second member 24, third member 25, fourth member 26 and the translations of nozzle 191, an applied force is exerted on the surface 192 of the conductor 300 by the nozzle surfaces.      
[AltContent: arrow][AltContent: textbox (reaction surface)][AltContent: textbox (clamp)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (conductor)][AltContent: textbox (conductor)][AltContent: arrow]           
    PNG
    media_image1.png
    535
    442
    media_image1.png
    Greyscale

Modified Fig. 16 and 17, Ponzio

Furthermore, specification [0028] states “According to a first development of this deforming device, it can be provided that the two clamping devices each have a first and a third adjusting device, the actuators of the devices being capable of pressing the first limb of the electric conductor directly or indirectly against a clamping base on the device frame or the second limb against a clamping base on the pivot arm”, which is identical to Ponzio nozzle 191 and the elements 112 and 112’ which holds and applies 

Applicant argues in third paragraph Page 12 “[R]egarding this feature the Examiner refers to an arm structure 28 with elements 112, 112'. However, this elements cannot be identified as the pivot arm according to claim 1.” Further, in second paragraph Pag 14 “Ponzio does not disclose a device with a twisting guide element which is fixed to the device frame and which has a guide surface at the end which is proximate to the second clamping device, as required by claim 1. However, this element cannot be identified as the twisting guide element according to claim 1.”, and “Further, "Ponzio" does not disclose clamping the first limb nor clamping the second limb, as discussed above and required by claim 1” second paragraph Page 15. Examiner submits that, Ponzio teaches in Fig. 18 and para. [0085], “the fork member 800 has been aligned with a leg portion 20c of conductor 300 extending from dispensing nozzle 191 in a stage of forming a hairpin configuration. Following this alignment, fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, which in the described example comprise the third member 25. This creates a torsion in portion 20d, also due the contrast reaction by surface 192 of dispenser 191, to obtain the inclination of angle A” in which, the rotation axis is parallel to the first limb. It is evident that one of ordinary skill in the art would have thought that using a nozzle 191 that holds a first limb of conductor and a twisting and rotating mechanism 800 along with arm structure 28 that holds the second limb of the conductor as presented in Figs. 5, 17 and 18 of Ponzio would deform a U-shaped conductor into a hairpin conductor.  

If applicant disagrees, see upper side arms 36 and 44 of Figs. 4 and 5, Sawada (US 6425175). It is evident from Fig. 4 and col. 5, lines 36-40, “each of the connecting portions 12 is formed in a twisted shape by rotating the lower and upper side arms 36 and 44 by identical angles in opposite directions respectively the rotation axis is aligned parallel to the first limb of the electric conductor.

 Applicant argues on second paragraph, Page 16, “Further, "Swada" does not disclose a device with a second clamping device disposed on the pivot arm, by means of which the second limb can be clamped on the pivot arm, as required by claim 1.” Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “a second clamping device disposed on the pivot arm, by means of which the second limb can be clamped” is not limiting claim 1 because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Therefore, from the teachings from Fig. 5 and Figs. 13 through 17 of Ponzio and from Figs. 3 and 4 of Koji, the recited deforming method and a device for deforming a U-shaped electric conductor into a hairpin conductor as currently claimed in claims 1, 8 and 9 are insufficient to define over the prior art references Ponzio in view of Koji. For the above reasons, it is believed that the rejections should be sustained. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ponzio (US 20170019003) in view of Koji (JP 2004297863).
Regarding claims 1, 8 and 9, Ponzio teaches, 
[Claim 1] A method executed using a device (Figs. 4 and 5) for deforming a U-shaped electric conductor into a hairpin (para. [0030], see Fig. 2) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) before the deforming process, the limbs being integrally connected to one another by means of a connection limb (20a, Fig. 2) and the three limbs being located in an imaginary flat plane, wherein the device comprises a device frame (see Figs. 4 and 5); a first clamping device (first member 23 along which nozzle 191, Fig. 5, para. [0035]) disposed on the device frame, by means of which the first limb can be clamped to the device frame; a pivot arm (arm structure 28, Figs. 4 and 5, para. [0042]) which can rotate about an axis of rotation (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, para. [0085]), wherein this axis of rotation (191, Fig. 5) is aligned parallel to the 
(a) clamping the first limb (see Fig. 17) in the first clamping device (A) (first member 23 along which nozzle 191, Fig. 5) and clamping the second limb in the second clamping device (B) (engagement member 112, Fig. 5), and 
(b) pivoting the second clamping device along a circular path (arm structure 28 in order to rotate around axis 34, para. [0044]) relative to the first clamping device so that the second limb moves away from the first limb and the connection limb is stretched, and that in the process a deforming section, which comprises an area of the connection limb, of the electric conductor is deformed by a guide surface of a twisting guide element (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, Fig. 18, para. [0085]).

[Claim 8] A device (Figs. 4 and 5) for deforming a U-shaped electric conductor into a hairpin (para. [0030], see Fig. 2) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) which are integrally connected to each other by means of a connection limb (20a, Fig. 2), comprising: 
- a device frame (see Figs. 4 and 5), 

- a pivot arm (arm structure 28 along with fork member 800, Figs. 4 and 5, para. [0042]) which can rotate about an axis of rotation (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, para. [0085]),  
- a second clamping device (engagement member 112, Fig. 5) disposed on the pivot arm (28), by means of which the second limb can be clamped on the pivot arm, 
- and a twisting guide element (fork member 800, Fig. 18, para. [0085]) which is fixed to the device frame (see Fig. 5) and which has a guide surface at the end which is proximate to the second clamping device.

[Claim 9] A device (Figs. 4 and 5) for deforming a U-shaped electric conductor (see Fig. 2) into a hairpin (para. [0030]) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) which are integrally connected to each other by means of a connection limb (20a, Fig. 2), characterized by 
- a first clamping device (first member 23 along with nozzle 191 through electric conductor 300 is fed, Figs. 4 and 5, para. [0035]) for clamping the first limb, 
- an axis of rotation (rotated around the dispensing member 191 in direction R1 by rotating with drive means, Fig. 18, para. [0085]), said axis of rotation being oriented parallel to the first limb of the electric conductor, 
- a second clamping device (engagement member 112, Fig. 5) for clamping the second limb, 


Ponzio does not explicitly teach deforming a U-shaped electric conductor. However, Koji teaches a device for a molding a segment for a coil of a rotating electrical machine in which, a U shaped conductor (see Figs. 3 and 4) held and fixed by molding dies 24a and 24b while forming rollers 26a and 26b are lowered along the side surface 40 of the second forming die 24a in the direction along the second plane with respect the holding part, which is parallel to the first limb (see roller 26a and tapered side surface 40) that twists the conductor.  
Therefore, in view of the teachings of Koji, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Ponzio and to align the pivot arm to rotate parallel to the first limb while deforming a U-shaped electric conductor that enables to form a twisted hairpin conductor for an electric machine.  

Regarding claims 3-5, 7 and 11-21, Ponzio further teaches, 
[Claim 3] comprising the further step of clamping the first limb farther away (see first member 23 and engagement member 112, Figs. 4 and 5) from the connection limb by means of 

[Claim 4] comprising the further step of moving the second limb along a circular path whose axis of rotation is oriented parallel to the longitudinal alignment of the two mutually parallel limbs and spaced therefrom (fork member 800 has been aligned with a leg portion 20c of conductor 300, following this alignment, fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, see Fig. 18, para. [0085]).

[Claim 5] characterized in that prior to the second limb moving away from the first limb, a deforming section of the first limb which is proximate to the connection limb is bent towards a clamping base of the first clamping device (see Figs. 16 and 17).

[Claim 7] characterized in that between steps a) and b), the two mutually parallel limbs are held at their respective clamping locations (Fig. 17) and a deforming section of the first limb which is proximate to the connection limb is bent away from the imaginary plane of the electric conductor (see Figs. 13 to 15).

[Claim 11] characterized in that the first clamping device (A) has a first adjusting device (second member 24, Fig. 5, assembled to rotate around second axis 18a, para. [0036]) and the second clamping device (B) has a third adjusting device (support member 29, Fig. 5, para. [0043]), the actuators (first drive member 50, Fig. 5) of which can press the first limb of the electric conductor directly or indirectly against a first clamping base or the second limb against a 
 
[Claim 12] characterized in that the first clamping base (23, Fig. 5) is disposed on the device frame and the second clamping base (112) is disposed on the pivot arm (28, see Fig. 4).

[Claim 13] characterized in that a second adjusting device (112’, Figs. 13 to 16) is present on the first clamping device (A) or on the second clamping device (B), respectively, said second adjusting device able to bend the connection limb (see Fig. 16) of the electric conductor away from the imaginary flat plane between the two parallel limbs after clamping the first limb or the second limb.
 
[Claim 14]  characterized in that the respective free end of the actuators of the first, second and/or third adjusting devices of the two clamping devices each has a clamping piece which is adapted for clamping abutment against the respective associated limb of the electric conductor (first member 23 the conductor is fed to reach, para. [0035] and pass through and engagement member 112 caused to bend and rotate, para. [074]), and that the clamping piece of the first clamping device has a heel at the device side facing the first limb, such that when clamping the first limb at the associated clamping base at the same time a deforming section of the first limb can be bent out from the imaginary flat plane between the two parallel limbs toward the device frame, carrying along the connection limb of the electric conductor (see partially deformed hairpin 300, Fig. 4).


 
[Claim 16] characterized in that the twisting guide element (800, Fig. 18) can be pivoted about a pivot axis and is mounted on the device frame axially- movably with respect to longitudinal direction of extension thereof.

[Claim 17] characterized in that the twisting guide element is connected to an actuator of a fifth adjusting device (third member 25 Fig. 5), the actuator able to pivot the twisting guide element about a pivot axis (alignment fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means comprises third member 25, see Fig. 18, para. [0085]) and/or to shift said element axially with respect to the longitudinal direction thereof.

[Claim 18] characterized in that a pivotable adjusting disk (a first member 23 is configured with the form of a disk with an eccentric bore 23a, para. [0035]) or a stop is disposed on the device frame, said disk or stop acting as a stop for the connection limb during clamping of the two mutually parallel limbs of the electric conductor (see a partially formed hairpin 300 shown in a position extending from nozzle 191, Fig. 4).

[Claim 19] characterized in that the adjusting disk is connected to an actuator of a sixth adjusting device (fourth member 26. Fig. 5), the actuator able to pivot the adjusting disk about a pivot axis such that the disk can be pivoted directly over the correct position of the connection 

[Claim 20] characterized in that the axis of rotation of the pivot arm or the pivot bearing thereof is disposed on the device frame locally adjustably (arm structure 28 is preferably fixed to extension member 27, Fig. 5, para. [0042]).

[Claim 21] characterized in that at least some of first, second and/or third adjusting devices are designed as electric stepper motors which are connected to a control device by way of control lines (motors 81, 61, and 51 will be actuated accordingly by signal lines and power lines of controls 500, Fig. 6).

Regarding claims 2, 6, 10 and 22, Koji further teaches, 
[Claim 2] The method according to claim 1, comprising the further step of moving the deforming section of the electric conductor (14, Fig. 1), which comprises an area of the second limb and an area of the connection limb adjacent thereto, along a guide surface of the twisting guide element, the guide surface having a first surface section (40, Fig. 4) which is formed proximate to the second limb (see 18b, Figs. 3 and 4) and which the radius of the circular path along which the second limb is moved touches (side surface 40 of the second mold 24a has tapered surfaces of a predetermined angle approaching each other in a downward direction, a direction away from the apex, para. [0035]), and which has a second guide section extending 
[Claim 6] The method according to claim 1, characterized in that prior to deforming U-shaped electric conductors into hairpins, the twisting guide element is shifted radially relative to the axis of rotation of a pivot arm and is pivoted about a pivot axis of the twisting guide element which is aligned parallel to the axis of rotation of the pivot arm.

[Claim 10] characterized in that the guide surface (side surface 40, Fig. 4) has a first surface section proximate to the second limb, the radius of a circular path touching said first surface section, the second limb moving along said path during deforming (forming rollers 26a and 26b are lowered along the side surface 40 of the second forming die 24a in the direction along the second plane with respect to the portion, para. [0035]), in particular when rotating the pivot arm or when moving the second clamping device (B), and that the guide surface has a second surface section proximate to the connection limb, the second surface section being disposed radially outside the circular path of the second limb.

[Claim 22] characterized in that at least some of said adjusting devices are designed as pressure medium-operated actuators (an actuator using fluid pressure, para. [0029]) whose control valves are connected to a control device by way of control lines.

Therefore, in view of the teachings of Koji, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Ponzio such that the twisting guide element move relative to the axis of rotation and to include fluid pressure operated actuators that enables to form a twisted hairpin conductor for an electric machine.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729